—In an action, inter alia, for declaratory and injunctive relief, the plaintiff appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated December 28,1993, which denied its motion for a preliminary injunction.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the plaintiff’s contention, the Supreme Court did not improvidently exercise its discretion when it denied its motion for a preliminary injunction. The plaintiff did not demonstrate a likelihood of ultimate success on the merits (see, Melvin v Union Coll., 195 AD2d 447; Merrill Lynch Realty Assocs. v Burr, 140 AD2d 589). Mangano, P. J., Thompson, Bracken and Altman, JJ., concur.